                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-353-FDW-DCK

 DEREK MORTLAND,                                        )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )    ORDER
                                                        )
 SHREEJI ENTERPRISES, LLC,                              )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 10) filed by Walter E. Daniels III, concerning John P. Fuller

on August 28, 2020. John P. Fuller seeks to appear as counsel pro hac vice for Plaintiff Derek

Mortland. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 10) is GRANTED. John P. Fuller is

hereby admitted pro hac vice to represent Plaintiff.



                              Signed: August 28, 2020




      Case 3:20-cv-00353-FDW-DCK Document 11 Filed 08/28/20 Page 1 of 1
